DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 10/04/2021, are acknowledged and entered.  Claims 1-3, 5-6, 9, 11-13, 18, 22, 27-30, and 33 have been cancelled by Applicant.  Claims 36-41 have been newly added.  Claims 17, 20-21, 23, and 36-41 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claims 1-3, 5-6, 9, 11-13, 18, 22, 27-30, and 33 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 10/04/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 17, 20-21, 23, and 36-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over TORIGOE ET AL. (US 2010/0093862 A1; Published April 15, 2010) and SCHULTZ ET AL. (WO 2017/019664 A1; Published February 2, 2017) in view of JAZIREHI ET AL. (Am. J. Cancer Res., 2016, 6(10), pages 2117-2128) and OTT ET AL. (Journal for Immuno Therapy of Cancer, 2017, 5:16, 15 pages) (Published Online February 2, 2017).

This is a new ground of rejection necessitated by Applicants’ amendments to Claims 17 and 21, specifically reciting administration to subjects in need of enhancing responsiveness of a subject to cancer or viral immunotherapy and requiring administration of one or more immune checkpoint inhibitors from the recited Markush group.  Previously, the claims recited an intended use, i.e., enhancing cancer or viral immunotherapy, comprising administration of only 4-PBA or analog thereof.

CLAIMED SUBJECT MATTER
	The amended claims are directed to methods of enhancing responsiveness to cancer or viral immunotherapy in a subject comprising administering to the subject 4-PBA, a compound of Formula I, or a 4-PBA analog in an amount “effective to elevate secretion of GRP94/neoantigen complexes in the subject compared to that in the subject prior to administration”; and one or more immune checkpoint inhibitors selected from the group consisting of, inter alia, pembrolizumab, nivolumab, and tremelimumab.  See independent Claims 17 and 21.

Teachings of TORIGOE ET AL.
	Torigoe et al. teach methods of enhancing cellular immunity for treating cancer and pathogenic microorganism infections.  See Abstract (“The present invention provides an enhancer of cellular immunity, and provides applications to carcinogenesis or preventive therapy against cancer recurrence, immunotherapy for cancer, treatment for pathogenic microorganism infection, and the like.”).  See also [0027] (“[i]n the method for enhancing cellular immunity according to the present invention, the subject is preferably infected with a pathogenic microorganism, and the pathogenic microorganism is more preferably a virus, and the virus is furthermore preferably one or plurality of viruses selected from the group consisting of members of the herpesvirus, papovavirus, lentivirus, and paramyxovirus families. Also, in the present invention, the disease is preferably a cancer, and the cancer is more preferably prostate cancer or oral cancer, and the cancer is furthermore preferably breast cancer”).
	The active component of the invention is an HDAC inhibitor. See Abstract (“The present invention comprises the substance having an inhibitory activity of histone deacetylase (HDAC) as an active component”).  HDAC inhibitors useful in the invention include phenylbutyric acid. See [0049] (“As a substance having an inhibitory activity of HDAC, any HDAC inhibitor besides VPA can be used equivalently. For example, at the time period of the present application, the agents such as phenylbutyric acid…are already under clinical trials  in another use separating from the present invention”).  
	Patients intended to be treated with the methods of the invention include cancer patients and patients infected with a virus. See [0051] (“…the subject includes a cancer patient, a subject at a risk of onset or recurrence of cancer, or a subject infected with pathogenic microorganism such as virus and the others, or a subject at a risk of the infection”).  See also Claims 38-43 (“…wherein the subject is infected with a pathogenic microorganism”; “…wherein the pathogenic microorganism is a virus”; “…wherein the virus is one or a plurality of viruses selected from the group consisting of members of the herpesvirus, papovavirus, lentivirus and paramyxovirus families”; “…wherein the disease is a cancer”; “…wherein the cancer is a breast cancer, prostate cancer, or an oral cancer”).
As per Claim 20, Torigoe et al. teach various cancers can be treated such as lung cancer, renal cell cancer, hepatocellular cancer, colon cancer and bladder cancer, preferably prostate cancer or oral cancer, more preferably breast cancer. See [0019], [0027]-[0028], [0055], and Claims 42-43. As per Claim 23, Torigoe et al. teach the subject is infected with substantially the same virus.  See [0019], [0027]-[0028], [0052], and Claim 40.  See especially [0028] (“the method for enhancing cellular immunity according to the present invention can be used for prevention or treatment of a disease in a subject suffering from, or at risk of, an infection caused by a cell-invading pathogenic microorganism/factor comprising any virus; or in a subject suffering from, or at risk of, cancer such as breast cancer, prostate cancer, oral cancer, or the like.”)
	Regarding combination therapy, Torigoe et al. teach concurrent therapy can be increased by the methods of the invention. See [0032] (“…by using the method of the invention, direct treatment can be performed or the therapeutic effect of a concurrent therapy can be increased in a disease such as a microbial infection, a cancer and the like.”)  Torigoe et al. teach a composition containing the substance having an inhibitory activity of HDAC in the present invention as an active ingredient can be used alone or as an adjuvant in treatment or prevention of the infections with pathogenic microorganisms to supplement the treatment and preventive action for the other infections known to those skilled in the art. See [0054].  Additional anti-cancer therapies include, inter alia, immunotherapy.  See [0056].
	As per Claims 36-39, Torigoe et al. teach adjuvants can be administered.  See [0061] (“A composition containing the substance having an inhibitory activity of HDAC as an active component in the present invention can be used alone, but since it is used for the purpose of the enhancement of cellular immunity, it can be preferably used in combination with antigen-specific vaccines such as cancer antigen-specific vaccines and viral vaccines, as well as other antigen-nonspecificimmunostimulants, for example, cytokines such as interferone and various adjuvants.”)
	As per Claims 40-41, Torigoe et al. teach a method of administering a composition containing the substance having an inhibitory activity of HDAC in the present invention as an active component is not particularly limited, but, it is possible to administrate to a subject orally or parenterally (for example, intravenously including intravenous infusion, arterially, subcutaneously, intramuscularly, intraperitoneally, topically or the like). See [0058].
	Torigoe et al. expressly claim a method for enhancing cellular immunity comprising a step of dosing a subject a composition containing a substance having an inhibitory activity of histone deacetylase (HDAC) as an active ingredient (Claim 35); wherein the subject is infected with a pathogenic microorganism (Claim 38); wherein the pathogenic microorganism is a virus (Claim 39); wherein the virus is one or a plurality of viruses selected from the group consisting of members of the herpesvirus, papovavirus, lentivirus and paramyxovirus families (Claim 40); wherein the disease is a cancer (Claim 41); wherein the cancer is a breast cancer, prostate cancer, or an oral cancer (Claim 42-43).  
	 
Teachings of SCHULTZ ET AL.
Schultz et al. teach methods of treating hyperproliferative disorders in a mammal comprising administering to the mammal a combination of phenyl butyric acid (PBA) or a pharmaceutically acceptable salt thereof and an anti-cancer composition.  See Abstract; Claims 20-23 (“[t]he invention provides compositions and methods to treat a hyperproliferative disorder with phenyl butyric acid (PBA) or a pharmaceutically acceptable salt thereof and an anti-cancer composition”).
Schultz et al. teach phenylbutyrate (PBA) has the following structure:

    PNG
    media_image1.png
    109
    290
    media_image1.png
    Greyscale

which is 4-phenylbutyric acid (4-PBA) as recited in the instant claims.  See page 7, lines 14-20.
	Schultz et al. teach sodium phenylbutyrate reduces ER stress and that cancer cells exist with higher levels of ER stress relative to healthy cells. As ER stress leads to increased tolerance to hypoxia, which would promote tumor growth, Schultz et al. teach lowering ER stress prevents tolerance to hypoxia, and prevents cytoprotective autophagy (which leads to drug resistance). See page 7, line 21 to page 8, line 10 (“[i]t has been observed that sodium phenylbutyrate reduces Endoplasmic Reticulum (ER) stress”; “…cancer cells exist with higher levels of ER stress relative to health cells”).  Shultz et al. teach 4-phenylbutyrate reduces ER stress by acting as a chemical molecular chaperone. See page 18, lines 4-5 (“4-phenylbutyrate (PBA) reduces ER stress by acting as a chemical molecular chaperone”).
As per Claim 20, Schultz et al. teach the cancer is selected from substantially the same cancers recited in Claim 20.  See page 11, lines 3-10.  Schultz et al. emphasize the treatment of melanoma with 4-PBA.  See page 1, lines 27-28; page 2, lines 7-8; page 3, line 27; Example 2.
	As per Claim 40, Schultz et al. teach phenylbutyric acid and the anti-cancer agent can be formulated as pharmaceutical compositions and administered to a mammalian host, such as a human patient, in a variety of forms adapted to the chosen route of administration, i.e., orally or parenterally, by intravenous, intramuscular, topical, or subcutaneous routes. See page 11, lines 30-33.
	Respecting co-administering one or more immune checkpoint inhibitors as recited in amended Claim 17, Schultz et al. teach in one embodiment the anti-cancer agent comprises ipilimumab. See page 2, line 26 (“[i]n certain embodiments, the anti-cancer composition comprises [is] ipilimumab”)1. 
	Regarding “an amount effective to elevate secretion of GRP94/neoantigen complexes in the subject compared to that in the subject prior to administration” as recited in the amended claims, Schultz et al. teach the PBA is administered “at a dosage of at least 500 mg/day”, “at a dosage of at least 1500 mg/day”, and/or  “via hose dose venous infusion to achieve a constant blood concentration of at least 0.1 mM”2.  See page 3, lines 17-23.
Respecting “enhancing responsiveness of a subject in need thereof to cancer immunotherapy” as recited in the preamble of amended Claim 17, this is construed as intended use/intended result of administering PBA to a subject “in need thereof”, i.e., a subject having cancer being administered cancer immunotherapy. This recited biological effect/result is a natural biological effect of sodium phenylbutyrate when administered to subjects having cancer as taught in Schultz et al. absent factual evidence to the contrary.  As Schultz et al. teach administration of the same active agent (4-PBA) to the same subjects (subjects having cancer) recited in the claims, it logically and scientifically follows that the same biological effects/results will naturally result from that administration.

The amended claims differ from Torigoe et al. and Schultz et al. in so far as Torigoe et al. teaches administering immunostimulory agents and/or adjuvants such as cytokines in combination with the HDAC inhibitors such as phenylbutyric acid taught therein as enhancers of cellular immunity and Schultz et al. teaches administering a combination of phenyl butyric acid (PBA) or a pharmaceutically acceptable salt thereof and an anti-cancer composition comprising, inter alia, the immune checkpoint inhibitor ipilimumab, to subjects with cancer, but Torigoe et al. and Schultz et al. do not specifically teach the immunostimulatory agents recited in the claimed Markush group, e.g., pembrolizumab.

Teachings of JAZIREHI ET AL.
	Jazirehi et al. teach remarkable clinical responses have been seen in patients with metastatic melanoma with targeted therapy (BRAFi vemurafenib, MEKi) and with modern immune cell-based approaches such as TCR engineered adoptive cell transfer (ACT) and earlier experiences with high-dose IL-2. The human anti-PD-1 mAb, Pembrolizumab, overcomes tolerance, has a favorable pharmacokinetics profile with minimal undesired toxic side effects and has shown remarkable improvement in melanoma therapy.  See Abstract.
	Jazirehi et al. teach after being approved by the US Food and Drug Administration (FDA) in 1992, the type I cytokine interleukin (IL)-2, an immune stimulatory cytokine, was clinically used in patients with advanced melanoma. IL-2 has no direct effect on tumor cells. Its antitumor responses are mediated by activating immune effector (cytotoxic T lymphocytes, CTL) cells. See page 2117, right column, “High dose interleukin-2 (IL-2)”.
	Jazirehi et al. teach tremelimumab, nivolumab, and pembrolizumab are in Phase II, Phase III, and Phase I trials, respectively, for the treatment of melanoma. See Table 1.
	Jazirehi et al. teach that given the tolerability and efficacy of many of the anti-CTLA and anti-PD-1 monoclonal antibody monotherapies, immunotherapy combination trials are underway to determine the effectiveness of different combined treatments for melanoma. See page 2126, left column, “Conclusions”.


Teachings of OTT ET AL.
	Ott et al. teach cancer immunotherapy and in particular monoclonal antibodies blocking the inhibitory programed cell death 1 pathway (PD-1/PD-L1) have made a significant impact on the treatment of cancer patients in recent years. Initial evidence, for example with combined inhibition of PD-1 and CTLA-4 in melanoma and non-small cell lung cancer (NSCLC), has highlighted the potential to further enhance the clinical benefits of monotherapies by combining agents with synergistic mechanisms of action.  See Abstract.
	Ott et al. teach costimulatory molecules such as CD137 (4-1BB), CD134 (OX40), glucocorticoid-induced TNFR (GITR; CD357), and CD40 are expressed by activated T cells, activated natural killer (NK) cells, natural killer T (NKT) cells, Tregs, and other immune cells. Stimulation of these molecules can lead to increased effector functions (cytokine production and cytolytic activity), restrained suppressive activity of Tregs, enhanced cytokine secretion by NK cells, and enhanced antibody-dependent cellular cytotoxicity. Combined activation of CD137 and inhibition of PD-1 was synergistic in an ovarian cancer model and is currently undergoing clinical testing See page 2, right column, “Agonistic co-stimulatory antibodies”.
	As per Claim 36, Ott et al. teach cytokines such as granulocyte macrophage colony stimulating factor (GM-CSF) and interferon-α can promote DC function, leading to increased T cell priming and enhancing the activity of tumor directed T cells. The potential for additional clinical activity with CTLA-4 blockade has been shown with both GM-CSF and interferon-α in patients with advanced melanoma. See page 4, left column, “Cytokines”.
	Ott et al. teach in initial studies in patients with metastatic melanoma, marked enhancement of clinical activity was observed in patients treated with the combination of ipilimumab and nivolumab. In subsequent randomized trials, the combination of ipilimumab and nivolumab has demonstrated superior progression free survival (PFS) compared to ipilimumab alone in patients with melanoma, and this combination has now been approved by the FDA for treatment-naïve patients with melanoma. See paragraph bridging pages 7-8.
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, a person of ordinary skill in the art (POSITA) would have been motivated to administer 4-PBA to subjects with cancer or viral infection as an enhancer of cellular immunity as taught in Torigoe et al. in combination with other anti-cancer agents/immunostimulatory agents because both Torigoe et al. and Schultz et al. expressly suggest administering 4-PBA to subjects with cancer in combination with other anti-cancer agents.  As illustrated by both Jazirehi et al. and Ott et al., immune system modulators, including immune checkpoint inhibitors such as the claimed tremelimumab, nivolumab, and pembrolizumab as well as natural killer cell (NK) stimulators, antigen presenting cell (APC) stimulators, and GM-CSF were well-known to be clinically effective in eliciting immune responses to tumors such as melanoma.  Jazirehi et al. and Ott et al. would have therefore motivated a person of ordinary skill in the art to administer such immunostimulatory agents in combination with 4-PBA for the treatment of cancer and/or viral infection.  Indeed, Schultz et al. expressly emphasize administering the immune checkpoint inhibitor ipilimumab in combination with 4-PBA and Ott et al. teach the combination of ipilimumab and nivolumab has demonstrated superior progression free survival (PFS) compared to ipilimumab alone in patients with melanoma.   Further, Jazirehi et al. expressly suggest that immunotherapy combination trials are underway to determine the effectiveness of different combined treatments for melanoma.
A POSITA would have a reasonable expectation of success combining administration of 4-PBA and immune system modulators, including immune checkpoint inhibitors such as the claimed tremelimumab, nivolumab, and pembrolizumab as well as natural killer cell (NK) stimulators, antigen presenting cell (APC) stimulators, and GM-CSF to subjects having cancer, particularly melanoma, and/or a viral infection because 4-PBA is taught as an HDAC inhibitor useful as an enhancer of cellular immunity in cancer patients and patients with viral infections (Torigoe et al.) that can be used in combination with immunostimulatory agents and adjuvants such as a cytokines and immune system modulators such as natural killer cell (NK) stimulators, antigen presenting cell (APC) stimulators, and GM-CSF were well known to one of ordinary skill in the art to be effective in treating cancer, particularly melanoma. It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   

Here, 4-PBA and immune system modulators, including immune checkpoint inhibitors such as the claimed tremelimumab, nivolumab, and pembrolizumab as well as natural killer cell (NK) stimulators, antigen presenting cell (APC) stimulators, and GM-CSF were known in the art for the treatment of cancer, particularly melanoma, and combining 4-PBA with anti-cancer agents for treatment of cancer, particularly melanoma, is expressly suggested by Schultz et al.  Administering such a combination to patients with a viral infection in need of enhancing responsiveness to viral immunotherapy would have been prima facie obvious in view of the teachings of Torigoe et al., who teach PBA is an HDAC inhibitor useful as an enhancer of cellular immunity in cancer patients and patients with viral infections alone and in combination with immunotherapy.

Response to Arguments
	Applicants’ arguments appear to focus primarily on the intended use/intended result of administering 4-PBA to subject. See Response at page 9 (“[t]he pending claims are directed to methods for enhancing the responsiveness of a subject in need thereof to cancer or viral immunotherapy by elevating the extracellular secretion of GRP94:antigen complexes in the subject”).  Applicants argue that the skilled artisan at the time of filing would have understood that
compounds such as 4-PBA and PVA actually decrease translation of GRP94 protein in ER-
stressed cells, citing Kim et al. (2012) and Mimori et al. (2012). See Response at page 11.  Applicants argue the skilled artisan would not be motivated to use agents that decrease translation of GRP94 protein for the purpose of enhancing subject responsiveness to cancer or viral immunotherapy because such agents would actually deplete the levels of GRP94-peptide complexes in the extracellular region that can be recognized by the immune system of the subject.  See Response at pages 11-12.  At bottom, Applicants argue that Schultz et al. fail to provide the skilled artisan with a reason to expect the claimed methods would be useful for enhancing responsiveness of a subject in need thereof to cancer/viral immunotherapy.  Id.
	Respectfully, Schultz et al., which was published in 2017, would have been well aware of the teachings of Kim et al. and Mimori et al. published in 2012.  And yet, Schultz et al. expressly and unequivocally teach administering 4-PBA in combination with cancer immunotherapy (ipilimumab).  Cancer immunotherapy, including numerous of the claimed immune checkpoint inhibitors, was well-known to be effective in treating melanoma, which is a cancer encompassed by the instant claims.  See Jazirehi et al. and Ott et al.  In fact, melanoma is the cancer emphasized in Schultz et al. for treatment with the methods disclosed therein.  Accordingly, a person of ordinary skill in the art would have a reasonable expectation of success in treating cancer with well-known cancer immunotherapeutic agents both alone and in combination with 4-PBA.  
	Applicants argue:

    PNG
    media_image2.png
    268
    689
    media_image2.png
    Greyscale

	In response, the Examiner first respectfully submits that the claims encompass treating melanoma.  See dependent Claim 20 (“…the subject is diagnosed with a cancer selected from the group consisting of…melanoma…”).  Secondly, that the clinical response rate of a combination of 5-azacytidine and sodium phenylbutyrate was “disappointing” against a specific cancer is unavailing because a) a combination of sodium phenylbutyrate with 5-azacytidine is not claimed and b) the claims do not recite or require clinically significant response rates.  
	Applicants argue:

    PNG
    media_image3.png
    183
    693
    media_image3.png
    Greyscale

	In response, Applicants contacted mammalian cells in vitro, not in “a subject” as claimed.  Applicants assertion that the induced secretion of GRP94 observed in vitro would necessarily also occur in a subject and enhance responsiveness of a subject to cancer/viral immunotherapy is without factual support or evidence.  Indeed, Applicants did not administer 4-PBA to any subject, let alone a subject with cancer, let alone to a subject with cancer in combination with cancer immunotherapy.  As the prior art already taught administering 4-PBA to treat cancer in combination with other anti-cancer agents, including cancer immunotherapy (ipilimumab) (Schultz et al.) and cancer immunotherapy was already well-established in the art to be clinically effective in treating cancer (Jazirehi et al. and Ott et al.), a person of ordinary skill in the art would expect administration of cancer immunotherapy in combination with 4-PBA to be effective in treating cancer in a subject.  Applicants have presented no factual evidence to the contrary.  
	While Applicants’ in vitro investigations into possible mechanisms of action of 4-PBA in stressed cells such as cancer cells is no doubt an important contribution to the scientific field, it does not entitle Applicants to preclude from the public already known methods of treating cancer with 4-PBA in combination with other anti-cancer agents such as cancer immunotherapy as taught in Schultz et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
    

    
        1 Ipilimumab would be understood by those skilled in the art to be an immune checkpoint inhibitor.
        2 Applicants do not disclose what amounts of PBA are actually effective to elevate secretion of GRP94/neoantigen complexes in the subject compared to that in the subject prior to administration.  However, Applicants do disclose that in some embodiments an “effective amount” of 4-PBA, the compound of Formula I, and/or the 4-PBA analog is defined between about 1 to 40 mM.